Citation Nr: 0422958	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  00-02 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
mononucleosis.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux diseases (GERD) 
and irritable bowel syndrome (IBS).

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to a compensable rating for urethritis.

5.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

By rating action in August 1998, the RO denied a compensable 
rating for urethritis, and service connection for 
mononucleosis, GERD and sinusitis.

A hearing was held before the Veterans Law Judge sitting in 
Washington, D.C. in May 2004.  A transcript of the hearing is 
in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies and authorizes VA to 
obtain.  See 38 U.S.C.A § 5103A(a), (b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

The Board notes that with the veteran's July 1998 claim he 
submitted a statement expanding on his various ailments.  
Specifically he stated that:

Although it might be difficult to 
conclusively link to my medical ailments 
so many years after the fact, my first 
submarine duty station, the U.S.S. 
Carbonero, SS 337, (circa 1967-1968), 
carried a top-secret "special project" 
piping and discharge system . . . which I 
believe deployed "Agent Orange", the 
dangerously toxic biological hazard and 
defoliant.  .............

As a seaman, unfortunately, it was often 
my job to chip and paint inside the 
superstructure on, around, and generally 
in proximity to Carbonero's "special 
project" piping, perhaps to my greater, 
now later detriment, considering that my 
ailments may somehow relate to this 
highly suspect biologically-culpable 
hazardous aspect of my military service.  
Reasonable investigation should be able 
to determine the possibility if not the 
causal probability of this assertion.

Service personnel records reflect that the veteran was 
assigned to the USS Carbonero (SS 337) from April 16, 1967, 
to September 12, 1968.  The Board performed an informal 
internet investigation for information on the USS Carbonero 
and discovered that the USS Carbonero participated in Project 
112/Shipboard Hazard and Defense (SHAD) Testing during April 
and May 1968.  Project SHAD encompassed a series of tests by 
the Department of Defense to determine the vulnerability of 
U.S. warships to attacks with chemical and biological warfare 
agents.  These tests were run by the Deseret Test Center.  
The Department of Defense reports that approximately 6,000 
veterans participated in this testing. 

In December 2003, Public Law 108-170, the Veterans Health 
Care, Capital Asset, and Business Improvement Act of 2003, 
was enacted.  This law provides for veterans who participated 
in Project 112/SHAD Testing.  This change was promulgated in 
April 2004, by the Veterans Health Administration (VHA) and 
made effective immediately.  See VHA Directive 2004-016 
(April 15, 2004).  This directive provides that veterans who 
participated in Project 112/SHAD will be provided a thorough 
clinical evaluation and enhanced access to enrollment in the 
VA Health Care System, to include VA health care at no cost 
for any illness possibly related to their participation in 
that project.  The directive also contains the following 
note:

NOTE: Information about the specific 
ships involved and the known health 
effects from exposures to agents that 
were used in Project 112/SHAD tests is 
available along with other relevant 
background information at 
http://www.va.gov/shad/.  Another source 
of information  regarding Project 112 
tests is DOD's website at:  
www.deploymentlink.osd.mil/current_issues
/shad/shad_intro.shtml.

VHA is contacting identified Deseret Test Center veterans and 
urging them to have a clinical evaluation at the nearest VAMC 
if they have any health concerns.  These veterans are to be 
offered a complete "Primary Care New Patient History and 
Physical Examination" even if the veteran previously 
received healthcare from VA.  Each VA medical facility will 
have a designated representative to provide information about 
this testing and the possible adverse health effects.  As 
such this claim is remanded to provide this veteran with a 
complete Project 112/SHAD examination.

In August 2002, the RO notified the veteran that his claim 
for service connection for asbestosis had been denied.  The 
veteran filed a timely notice of disagreement with this 
decision in June 2003.  As a statement of the case has not 
been issued as to this issue, the Board finds it must be 
remanded for additional development.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the Board finds a notice of disagreement has been submitted 
regarding a matter which has not been addressed in a 
statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The RO should also ensure that all pertinent treatment 
records have been obtained.  Accordingly, this case is 
REMANDED for the following:

1.  The RO should request the veteran to 
identify all health care providers who 
may have medical records pertinent to his 
claims.  The RO should then obtain 
records of treatment from all identified 
sources.  All records and/or responses 
received should be associated with the 
claims file.

2.  The veteran should be scheduled for a 
thorough VA examination in accordance 
with VHA Directive 2004-016 entitled 
"Provision of Health Care Services to 
Veterans Involved in Project 
112/Shipboard Hazard and Defense (SHAD) 
Testing."  As indicated above, the 
Directive is dated April 5, 2004.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiners must express opinions as to 
whether it is as likely as not that the 
veteran has any conditions, including 
sinusitis, a gastrointestinal disorder, 
residuals of mononucleosis, and/or 
asbestosis, as a result of active 
service, including as a result of 
exposure to hazardous materials during 
SHAD testing.  The examiners should also 
describe any impairment due to 
urethritis.  The claims folder must be 
available to the examiners.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, to include the issue of service 
connection for asbestosis.  If any issue 
which has been perfected for appellate 
review remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

4.  If the issue of entitlement to 
service connection for asbestosis remains 
denied, the RO should issue a statement 
of the case as to this issue.  The 
veteran and his representative should be 
apprised that to perfect an appeal on 
this issue for Board review, he must 
submit a substantive appeal.  The RO 
should allow the requisite period of time 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

